Filed 6/26/15 P. v. Harris CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068879
         Plaintiff and Respondent,
                                                                        (Kings Super. Ct. Nos. 12CM2391 &
                   v.                                                              13CM3299)

LOUIS GENE HARRIS, JR.,
                                                                                         OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Robert S.
Burns, Judge.
         William D. Farber, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P.J., Poochigian, J. and Peña, J.
                                         INTRODUCTION
          Appellant/defendant Louis Gene Harris was charged with multiple felonies as a
result of two domestic violence cases. He entered into a negotiated disposition and was
sentenced to four years. On appeal, his appellate counsel has filed a brief that
summarizes the facts with citations to the record, raises no issues, and asks this court to
independently review the record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) We
affirm.
                          FACTUAL AND PROCEDURAL HISTORY
Case No. 12CM2391
          On or about July 7, 2012, defendant willfully and unlawfully used force upon
Yolanda W. (Yolanda), his girlfriend.
          On July 9, 2012, complaint No. 12CM2391 was filed in the Superior Court of
Kings County which charged defendant with count I, misdemeanor use of force and
violence on Yolanda, a cohabitant (Pen. Code, § 243, subd. (e)(1)).1 On the same day,
the court issued a protective order for defendant to stay away from Yolanda.
          On July 13, 2012, defendant pleaded no contest. The court placed defendant on
formal probation for three years under various terms and conditions, including enrollment
in and completion of a domestic violence batterer’s program. The court also terminated
the protective order.
Case No. 13CM3299
          On August 20, 2013, defendant was at the residence of K.W. (not the same victim
as in case No. 12CM2391). Defendant and K.W. had children together. They started
arguing about money, and defendant hit K.W. in the eye, which resulted in swelling,
redness, and a traumatic condition.




          1   All further statutory citations are to the Penal Code unless otherwise indicated.


                                                  2.
       On August 22, 2013, a complaint was filed in case No. 13CM3299, charging
defendant with count I, robbery (§ 211); count II, corporal injury on a spouse or
cohabitant (§ 273.5, subd. (a)); count III, witness intimidation by force or threat of force
(§ 136.1, subd. (c)(1)); count IV, vandalism (§ 594, subd. (a)); and misdemeanor
destruction of a wireless communication device (§ 591.5). It was further alleged
defendant had two prior strikes and served one prior prison term.
Plea and Sentence
       On November 4, 2013, a first amended felony complaint was filed in case
No. 13CM3299, which was identical to the complaint except for count II, which alleged
corporal injury on a spouse or cohabitant, with the special allegation of a prior
misdemeanor spousal abuse conviction (case No. 12CM2391) within the past seven years
(§ 273.5, subds. (a), (e)). It also amended the special allegations to one prior strike
conviction and one prior prison term enhancement.
       Thereafter, defendant entered into a negotiated disposition and pleaded no contest
to count II and admitted the prior misdemeanor spousal abuse allegation, with a stipulated
midterm of four years. Defendant also admitted he violated probation in case
No. 12CM2391, based on his plea in the current case. The court dismissed the other
charges and allegations, and an unrelated case.
       On December 19, 2013, the court sentenced defendant to the midterm of four
years for count II in case No. 13CM3299. The court terminated probation in case
No. 12CM2391 and sentenced defendant to a concurrent term of 365 days in county jail.
       On February 6, 2014, defendant filed a timely notice of appeal. His request for a
certificate of probable cause was denied.
                                       DISCUSSION
       As noted above, defendant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that defendant was



                                              3.
advised he could file his own brief with this court. By letter on April 15, 2014, we
invited defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                     DISPOSITION
       The judgment is affirmed.




                                            4.